Citation Nr: 1518210	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO. 13-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sinusitis, and, if so, whether the reopened claim should be granted.

2. Entitlement to an increased rating in excess of 10 percent for a left knee disability, to include residuals of a left tibial plateau fracture. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied reopening of a claim of service connection for sinusitis and denied an increased rating for a left knee disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. Therefore TDIU has not been raised by the record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence in support of his claim at his January 2014 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2009 rating decision denied reopening of a claim of service connection for sinusitis. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the April 2009 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for sinusitis.

3. Sinusitis is shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The April 2009 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2. New and material evidence sufficient to reopen the claim of service connection for sinusitis has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

3. The criteria for service connection for sinusitis have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). However, in light of the fully favorable decision as to the decided issues herein, no further discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Sinusitis

The Veteran contends he is entitled to service connection for sinusitis. The Board will first address the issue of reopening the claim, followed by the regulations governing service connection. 

A. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims for service connection. Photocopies of the Veteran's service treatment records were associated with the claims file in May 2013 in association with a Freedom of Information Request, and the Veteran's representative submitted three treatment records at the January 2014 hearing. However, all of these records are duplicates of those already in the claims file. As all of the submitted service treatment records are duplicative of evidence already of record, new and material evidence is still required to reopen the claim. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claim of service connection for sinusitis has been submitted. Here, the RO last denied reopening of the claim of service connection for sinusitis in April 2009. The Veteran was notified of the decision, but did not appeal or submit new and material evidence during the applicable appellate period. Therefore, the April 2009 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in April 2009 consisted of the Veteran's service treatment records, VA treatment records prior to February 2009, February 2009 VA examination reports, private treatment records prior to March 2009, and the Veteran's lay statements. The evidence of record did not show chronic sinusitis in service or a nexus between active duty service and the current disability. Evidence received since the rating decision includes VA treatment records from April 2009 forward, private treatment records from April 2009 forward, a July 2011 VA examination, an August 2013 private examination, the Veteran's January 2014 hearing testimony, and additional statements from the Veteran. Of note, the examination reports indicated it was at least as likely as not that the Veteran's sinusitis was related to his active duty service.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a causal nexus. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for sinusitis is warranted.

B. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Here, the medical evidence reflects a current diagnosis of sinusitis and July 1983 in-service treatment for acute sinusitis. Both the October 2011 VA examiner and August 2013 private examiner opined that the Veteran's sinusitis was at least as likely as not related to his in-service treatment. As the medical evidence shows a current disability, an in-service injury or disease, and a nexus between the two, the Board finds that all three elements of service connection have been met. Therefore, service connection for sinusitis on a direct basis is warranted. 38 C.F.R. § 3.303.

ORDER

New and material evidence having been received, the claim for service connection for sinusitis is reopened.

Service connection for sinusitis is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Concerning examinations for increased rating claims, a new examination is warranted when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). Here, the Veteran has asserted that his left knee disability has worsened since his last knee examination, and the August 2013 private examination showed evidence of worsening, specifically with regard to extension and flexion of the left knee.

While the Board notes that a recent August 2013 private examination is of record, the August 2013 private examiner's findings are unclear. Specifically, the private examiner indicated that the Veteran had left knee extension to negative 51 degrees. It is unclear what precisely negative 51 degrees of extension means, as for VA purposes flexion and extension of the knee are rated based on a range of motion from 0 degrees to 140 degrees. See 38 C.F.R. § 4.71a, Plate II. Further, the Veteran is rated under Diagnostic Code 5262, governing impairment of the tibia and fibula. Such impairments are rated based on the presence of slight, moderate, or marked knee or ankle disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262. As such, factors such as degree of limitation of flexion or extension, and the precise degrees of such limitations if present, are important to determining whether the knee disability resulting from the tibia or fibula impairment is slight, moderate, or marked. As the private findings are unclear in this regard, the Board cannot use them as a basis for rating the Veteran's left knee disability. Thus, a new VA examination is needed based on lay and objective evidence of worsening, as well as to clarify the current findings of record in order to ensure the Veteran's knee disability is properly rated. 

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected left knee disability. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. The examiner must also determine whether any left knee disability resulting from the Veteran's left tibial plateau fracture is slight, moderate, or marked.

If deemed necessary the examiner should address the findings of the August 2013 private examiner. The supporting rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


